Action commenced on July 10, 1946, by Floyd Dinger against the McCoy Transportation Company, a Wisconsin corporation, and St. Paul-Mercury Indemnity Company, a *Page 266 
foreign corporation, for damages arising out of a collision between plaintiff's car and a passenger bus belonging to the defendant transportation company.  From a judgment, entered November 18, 1946, in favor of the plaintiff in the sum of $5,000 damages and $156.37 costs, the defendants appeal.
The collision occurred at an intersection in the city of Sparta on August 15, 1944, at about 2 p.m., when it was raining lightly.  Dinger was driving a 1934 Chevrolet car east on United States Highway 16, at a speed of about fifteen miles per hour.  The defendant's passenger bus was being driven west on the same highway.  There is a dispute as to how fast the bus was traveling, but there is credible evidence that it was exceeding the thirty miles per hour speed limit established in that area.
Dinger intended to turn north, to his left, off of Highway 16 onto Water street.  As he approached the intersection he saw the bus coming toward him from the east.  He evidently judged the bus to be far enough from the intersection to permit his making a left turn.  One who witnessed the accident testified that he observed Dinger signaling for a left turn when Dinger was about fifty feet from the intersection. Dinger himself testified that he signaled for such a turn when he was about a rod from the intersection and that he began turning to the left when he was about four feet into the intersection. He cut the corner as he attempted to complete the turn.
As the bus approached the Water street intersection, the driver observed the Dinger car approaching in the opposite lane, but did not see Dinger signal for a left turn.  He did not slacken the speed of the bus, and the bus was already in the intersection when the driver saw that Dinger was making a left turn, crossing the lane in which the bus was traveling.  When the front of the Dinger car was in Water street, the front of the bus struck the middle of the right side of the car. *Page 267 
Immediately prior to and at the time of the collision two other drivers who had been traveling south on Water street had stopped their vehicles for the arterial at the Water street-United States Highway 16 intersection.  These drivers testified as to the position and speed of the Dinger car and the bus.
By a special verdict the jury found:  (1) That the driver of the bus was negligent as to speed, lookout, management and control and with respect to right of way; (2) that his negligence in those respects was causal; (3) that the plaintiff Dinger was not negligent with respect to speed, lookout; management and control or with respect to right of way; and (4) that plaintiff's damages totaled $5,131.  Upon motion of the plaintiff the award of the verdict was reduced to $5,000 to conform to the complaint, and judgment was entered on November 18, 1946, for that amount, plus $156.37 for costs and disbursements.
We shall first consider appellants' contention that the evidence does not sustain the jury findings of causal negligence on the part of the bus driver.  An examination of the record discloses credible evidence that he was negligent in the respects found by the jury.  Two witnesses estimated the speed of the bus to be at least thirty-five miles per hour.  The vehicles' comparative distance from the intersection shortly before the collision also tends to substantiate a finding of negligent speed on the part of the bus driver.  On the evidence the jury might reasonably have concluded that the bus driver was also negligent in failing to see that the respondent was preparing to make a left turn and in failing to reduce his speed as he approached the intersection.  There *Page 268 
were reasonable grounds for the jury to believe that the collision would not have happened if the bus driver had kept a proper lookout and if he had been driving at a lawful rate of speed.  The jury findings in those respects must be sustained.
The appellants also contend, and with this contention we agree, that the respondent Dinger was negligent as a matter of law in negotiating the left turn as he did.  The statutes relative to this situation are as follows:
Sec. 85.17(2), Stats. 1943:
"Turning left.  The operator of a vehicle intending to turn to the left at an intersection or into a private highway shall make such turn from the traffic lane immediately to the right of and next to the center of the highway and shall pass immediately to the left of the center of the intersection, passing as closely as practicable to the left of the center of the intersection, and shall leave the intersection immediately to the right of the center of the intersecting highway."
Sec. 85.18(5), Stats. 1943:
"Vehicles turning left in intersections.  The operator of a vehicle within an intersection intending to turn to the left across the path of any vehicle approaching from the opposite direction, may make such left turn where it is permitted only after affording a reasonable opportunity to the operator of such vehicle to avoid a collision."
It is undisputed that Dinger failed to pass immediately to the left of the center of the intersection in making his turn. He therefore violated sec. 85.17(2), Stats.  By negotiating the turn as he did, cutting the corner short, Dinger also violated sec. 85.18(5).  The violation of these statutes, where no evidence appears to excuse the violation, must be held to be negligence as a matter of law.  It might well have been that if Dinger had observed these rules of the road and had made a proper left turn, he would have been able to avoid the consequences of the negligent operation of the bus. *Page 269 
Because respondent Dinger was negligent as a matter of law, his negligence is to be compared with that of the bus driver before a final disposition of this case can be made.
By the Court. — Judgment reversed.  Cause remanded with directions to grant a new trial.